                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

ASHLEY ALBERT, et al.,

                      Plaintiffs,

         v.                                             Case No. 8:20-cv-01936

GLOBAL TEL LINK CORP., et al.,

                      Defendant.


                            MOTION FOR ADMISSION PRO HAC VICE


         I, Jason R. Scherr, am a member in good standing of the bar of this Court. I am moving

the admission of R. Brendan Fee to appear pro hac vice in this case as counsel for Securus

Technologies, LLC.

         We certify that:

              1. The proposed admittee is not a member of the Maryland bar and does not

                   maintain any law office in Maryland.

              2. The proposed admittee is a member in good standing of the bars of the following

                   states, in addition to numerous federal courts:

        State Court & Date of Admission                   Federal Court & Date of Admission

 New Jersey (Bar No. 033082003) (11/22/03)            USDC, Eastern Dist. of Pennsylvania
                                                      (11/17/03)
 Pennsylvania (Bar No. 91382) (11/03/03)              USDC, Middle Dist. of Pennsylvania
                                                      (2/21/05)
                                                      USDC, Southern Dist. of New York (7/2015)
                                                      USDC, Eastern Dist. of Michigan (6/2016)
                                                      US Court of Appeals, 3rd Circuit (11/22/16)

              3. During the twelve months immediately preceding this motion, the proposed

                   admittee has not been admitted pro hac vice in this Court.



DB1/ 115065683.1
              4. The proposed admittee has never been disbarred, suspended, or denied admission

                   to practice law in any jurisdiction.

              5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of

                   Professional Conduct, the Federal Rules of Civil Procedure, the Federal Rules of

                   Evidence, the Federal Rules of Appellate Procedure, and the Local Rules of this

                   Court, and understands that he shall be subject to the disciplinary jurisdiction of

                   this Court.

              6. The proposed admittee understands admission pro hac vice is for this case only

                   and does not constitute formal admission to the bar of this Court.

              7. The undersigned movant, a member of the bar of this Court in good standing,

                   will serve as co-counsel in these proceedings.

              8. The $100.00 fee for admission pro hac vice accompanies this motion.

              9. We here certify under penalties of perjury that the foregoing statements are true

                   and correct.

         MOVANT                                           PROPOSED ADMITTEE

         /s/ Jason R. Scherr                              /s/ R. Brendan Fee *

        Jason R. Scherr (Bar No. 25633)                    R. Brendan Fee
        Morgan, Lewis & Bockius LLP                        Morgan, Lewis & Bockius LLP
        1111 Pennsylvania Ave., N.W.                       1701 Market St.
        Washington, DC 200004                              Philadelphia, PA 19103
        202.739-6000 (tel.)                                215.963-5000 (tel.)
        202.739-6001 (fax)                                 215.963-5001 (fax)
        jr.scherr@morganlewis.com                          brendan.fee@ morganlewis.com

                                                            * Signed by Jason R. Scherr with
                                                            permission of R. Brendan Fee




DB1/ 115065683.1                                   -2-
